Citation Nr: 0913743	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1985 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania. 

In a November 2008 decision, the Board remanded the case to 
afford the Veteran the requested hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran expressed a desire for a videoconference hearing 
before a Board member in his September 2005 substantive 
appeal.  By letter dated January 2006, the Veteran's 
representative withdrew his hearing request.  See VA Form 21-
4138 received January 12, 2006.  Correspondence was received 
from the Veteran in June 2007 in which he indicated that such 
correspondence was, in part, a "Request for Video Hearing."  
Although it appears that the Veteran was scheduled for a 
videoconference hearing in March 2008, there is no indication 
in the claims folder that he was notified of the date, time, 
and place of this hearing.  Moreover, the Veteran's 
accredited representative notes the Veteran's June 2007 
hearing request in the November 2008 Informal Brief of 
Appellant, thereby suggesting that his accredited 
representative was unaware of any hearing in March 2008.

As noted above, in a November 2008 decision, the Board 
remanded the case with instructions to schedule the Veteran 
for a videoconference hearing per his June 2007 request.  The 
decision noted that appropriate notification should be given 
to the appellant and his representative, if any, and such 
notification should be documented and associated with the 
claims folder.  

However, there is no indication in the claims folder that the 
Veteran was ever scheduled for a videoconference hearing.  
There is also no indication in the claims folder that the 
Veteran was notified of the date, time, and place of a 
videoconference hearing.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, the matter on appeal must be remanded 
for full compliance with the November 2008 Board remand. 

In light of such circumstances, the Board concludes that 
there is again an outstanding request for a videoconference 
hearing before the Board.  As such hearing has not yet been 
conducted, this matter should be REMANDED to schedule the 
Veteran for a videoconference hearing.  See 38 C.F.R. §§ 
20.703, 20.704, 20.1304(a) (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
videoconference hearing.  Appropriate 
notification should be given to the 
appellant and his representative, if any, 
and such notification should be 
documented and associated with the claims 
folder.  After the hearing the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




